Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-2, 7-15, 17-18, 20-21, 23-25, 27 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record Kim (US 2014/0307654), Wong (US 6,233,466) and SEOL (US 2013/0201938) does not disclose or render obvious the claims limitations, including
“transmitting, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; and transmitting, via a transmission beam and a set of one or more receiving beams in each of one or more sequential time-domain resources, an aperiodic downlink sounding burst to at least one user device to allow the at least one user device to perform beamforming training to select a downlink receive beam for receiving signals from the network node..”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462